Citation Nr: 1550334	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-11 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder and major depressive disorder, to include as due to service-connected disabilities.  

2.  Entitlement to a higher initial rating for gastroesophageal reflux disease (GERD), to include separate evaluations of hiatal hernia, esophagitis, and functional irritable bowel, currently rated as 60 percent disabling.  

3.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).

4.  Entitlement to service connection for generalized degenerative arthritis and joint pain.  

5.  Entitlement to a compensable rating for residuals of tonsillectomy.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to December 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, granted service connection for GERD, hiatal hernia, esophagitis, with function (irritable) bowel syndrome (herein gastrointestinal (GI) disability), with an initial 30 percent disability rating assigned, effective April 17, 2006; denied service connection for major depressive disorder, claimed as sleep disorder with anxiety and depression, secondary to medical conditions and service connection for degenerative arthritis; denied entitlement to a compensable rating for residuals of tonsillectomy; and denied entitlement to TDIU.  The Atlanta, Georgia, RO maintains jurisdiction in this case.  

In a September 2012 rating decision, an increased rating of 60 percent was granted for GI disability, effective April 11, 2012.  

The claim was remanded by the Board in January 2015 so that a hearing could be provided.  The Veteran provided testimony during a videoconference hearing before the undersigned in March 2015.  A transcript is of record.  The claim has been returned now for further appellate action.  

The issues of service connection for a psychiatric disability and generalized arthritis and joint pain and an increased (compensable) rating for residuals of tonsillectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the March 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issue of entitlement to a higher initial rating for GI disability.

2.  During the March 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issue of entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to a higher initial rating for GI disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal regarding entitlement to TDIU are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the March 2015 Board hearing, the Veteran stated that he would like to withdraw his appeal for entitlement to a higher initial rating for GI disability and entitlement to TDIU.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or during a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim and the appeal for a higher initial rating for GI disability and entitlement to TDIU is dismissed.


ORDER

The claim for entitlement to a higher initial rating for GI disability is dismissed.  

The claim for entitlement to TDIU is dismissed.  


REMAND

The Veteran claims that his current acquired psychiatric disability is proximately related to service or his service-connected disabilities, to include his GI disability and chronic pain from his right ankle disability.  

Service treatment records document an August 1977 psychiatric consultations, where the Veteran reported a two month history of intermittent difficulty collecting thoughts.  The provisional diagnosis was of anxiety.  However, the examining physician found no evidence of psychosis and adequate affect, memory, and judgment.  The Veteran was found to be psychiatrically clear.  During his separation examination and report of medical history in September 1977, the Veteran reported excessive worry and nervous trouble since his entry into the Air Force but that he was not seen for that problem.  

An April 2007 psychiatric examination in connection with the Veteran's application for Social Security Administration (SSA) disability benefits, the examiner concluded that the Veteran's history and presentation suggests that he does have some depressed aspects associated with his physical problems.  

Following a May 2007 VA examination, a July 2007 VA report and opinion reflects that the Veteran's depression is believed to be caused both by the early childhood trauma and by his current medical problems.  The examiner did not specify which current medical problems were related to his depression, but the examiner did state that she could not comment on the GI problems as she was not a doctor.  

The Veteran's treating VA psychiatrist stated in a December 2007 letter that he had been treated for dysthymic disorder and depressive disorder not otherwise specified (NOS).  The psychiatrist stated that the Veteran continues to suffer from symptoms of depression, much of which seems to be related to his chronic back pain.  

An April 2015 opinion, by a private psychologist stated that the Veteran suffers from a severe anxiety disorder as well as a long history of severe depressive episodes that are a product of his physical health problems, particularly his GI problems and his chronic pain.  In view of the conflicting medical evidence, the Board finds that a psychiatric evaluation to reconcile the etiology of psychiatric disability is necessary.  

The most recent VA treatment of record is dated in January 2012.  In a January 2015 statement, the Veteran reported regular treatment at the VA Columbus Community Based Outpatient Clinic (CBOC).  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

During the Board hearing, the Veteran also reported continued symptoms which he associated with this service-connected residuals of tonsillectomy.  He specifically reported regular sore throat episodes.  Private treatment records document a history of laryngeal ulcers and vocal cord polyps and inflammation prior to the current period on appeal.  The last VA examination of record is dated in November 2011, during which the Veteran's disability was found to be asymptomatic.  As such, the Board finds that a new VA examination should be provided to assess the current severity of the Veteran's service-connected throat disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created beginning January 2012 and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once all outstanding records have been obtained and associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected residuals of tonsillectomy.  

The virtual claims files, including a copy of this remand, must be reviewed by the examiner and such review should be noted in the examination report or in an addendum.  All testing and evaluation indicated should be conducted and the results of any testing should be reviewed and included prior to completion of the examination reports.  

The examiner should provide the current findings regarding all symptoms associated with the service-connected disability and should opine as to their severity.  The examiner should specifically comment as to the presence, if any, of hoarseness with thickening or nodules of chords, polyps, submucous infiltration, or pre-malignant changes on biopsy.    

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  The impact of the disability on his ability to work should be noted.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to ascertain the current nature and etiology of any psychiatric disability.  

The virtual claims files, including a copy of this remand, must be reviewed by the examiner and such review should be noted in the examination report or in an addendum.  All testing and evaluation indicated should be conducted and the results of any testing should be reviewed and included prior to completion of the examination reports.  

For each psychiatric disability identified during the course of the current claim (since February 2007), indicate whether it as likely as not (50 percent probability or greater) had its clinical onset in service or (in the case of a psychosis) within the first post service year.  

If not, indicate whether any psychiatric disability is caused or aggravated by service-connected disability (the Veteran is service-connected for gastroesophageal reflux disease, hiatal hernia, esophagitis, functional (irritable) bowel syndrome, residuals of tonsillectomy, and status-post fracture of the right distal fibula with osseous fragments.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

All opinions proffered should include a complete rationale.  The clinical data of record (summarized in this document) should be reviewed and the opinion by the private psychologist should be reconciled.  

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


